Citation Nr: 0532510	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran has raised the issue of entitlement to a total 
rating by reason of individual unemployability due to service 
connected disabilities.  That issue has not been developed 
for appellate review, is not inextricably intertwined with 
the issues before the Board, and is referred to the RO for 
initial consideration.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that the appeal is taken from a 
determination of the RO that increased the evaluation of the 
veteran's PTSD from 30 percent to 50 percent disabling.  At 
the time of the most recent VA compensation examination, in 
June 2001, the veteran's GAF score was noted to have dropped 
from 65 to 55.  During the pendency of the appeal, in 
December 2002 and January 2003, the veteran was hospitalized 
at a VA facility for treatment of his PTSD.  Upon discharge 
from the hospital his GAF score was reported to be 41.  The 
rating was then increased to the current 70 percent level, 
effective the dates of the original increase to 50 percent 
that had been made.  The veteran has argued that he is 
entitled to a total evaluation and has pointed out that he 
was about to resign from his employment as a meat cutter.  He 
has not been evaluated for compensation purposes since his 
discharge from the hospital in January 2003.  

Under these circumstances, the case is remanded for the 
following:

1.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  All necessary 
special studies or tests are to be 
accomplished.  The claims files should be 
made available to the examiner for review 
in connection with the examination.  If 
possible, a Global Assessment of 
Functioning (GAF) score attributable 
solely to the PTSD should be assigned.  
The examiner is then requested to offer 
an opinion as to whether and to what 
degree the veteran's PTSD renders him 
incapable of obtaining and maintaining 
gainful employment.  For any psychiatric 
disorder(s) other than PTSD that are 
identified, the examiner should state 
what, if any, additional disability is 
associated with those disabilities.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


